UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February28, 2011 PHYSICIANS FORMULA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33142 (Commission File Number) 23-0340099 (IRS Employer Identification No.) 1055 West 8th Street Azusa, California 91702 (Address of principal executive offices, including Zip Code) (626) 334-3395 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement Amendment to Senior Credit Agreement Physicians Formula, Inc. ("Physicians"), a wholly-owned subsidiary of Physicians Formula Holdings, Inc. (the "Company"), entered into the Second Amendment to the Credit and Security Agreement, dated as of February 28, 2011 (the "Second Amendment"), which amends that certain Credit and Security Agreement, dated as of November 6, 2009 (the "Credit and Security Agreement"), as previously amended on June 29, 2010, by and among Physicians and Wells Fargo Bank, N.A. ("Wells Fargo"). The Second Amendment establishesthe Company'sfinancial covenantsthat will apply to periods after December 31, 2010, including itsMinimum Book Net Worth covenant (as defined in the Credit and Security Agreement),Minimum Adjusted EBITDA covenant (as defined in the Credit and Security Agreement)and Maximum Capital Expenditures covenant (as defined in the Credit and Security Agreement). In addition, commencing with the quarter ending March 31, 2011, the Company is required to comply with a quarterly Minimum Adjusted EBITDA covenant calculatedon a 6-month period basis. The Second Amendmentalso requires the Companyto negotiate with Wells Fargo and establish, no later than April 30, 2012,its financial covenants that will apply to future periods not covered by this amendment. Amendment to Senior Subordinated Note On February 28, 2011, Physiciansentered into the Fourth Amendment to the Senior Subordinated Note Purchase and Security Agreement (the "Fourth Amendment"), which amends that certain Senior Subordinated Note Purchase and Security Agreement,dated November 6, 2009 (the "Note Purchase Agreement"), as previously amended on February 3, 2010, April 30, 2010 and June 3, 2010, by and among Physicians, the Company, the subsidiaries of Physiciansand Mill Road Capital, L.P. ("Mill Road"). TheFourth Amendment establishesthe Company'sfinancial covenantsthat will apply to periods after December 31, 2010, including itsMinimum Book Net Worth covenant (as defined in theNote PurchaseAgreement), Minimum Adjusted EBITDA covenant (as defined in theNote PurchaseAgreement)and Maximum Capital Expenditures covenant (as defined in theNote PurchaseAgreement). In addition, commencing with the quarter ending March 31, 2011, the Company is required to comply with a quarterly Minimum Adjusted EBITDA covenant calculatedon a 6-month period basis. The Company's financial covenants with Mill Roadreflect anapproximately 20% cushion fromthose of Wells Fargo. TheFourth Amendment also requires the Companyto negotiate withMill Roadand establish, no later than April 30, 2012,its financial covenants that will apply to future periods not covered by this amendment. Other than described herein, there were no other changes to the terms of the Credit and Security Agreement and Note Purchase Agreement, as previously amended. The foregoing description of the Second Amendment and the Fourth Amendment is qualified in its entirety by the Second Amendment and the Fourth Amendment attached hereto as Exhibits 10.1 and 10.2, respectively,and incorporated by reference herein. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit No. Description SecondAmendment to Credit and Security Agreement, dated as ofFebruary 28, 2011, by and among Physicians Formula, Inc.andWells Fargo Bank,National Association, acting through its Wells Fargo Business Credit operating division. Fourth Amendment Senior Subordinated Note Purchase and Security Agreement, dated as of February 28, 2011, by and among Physicians Formula, Inc., as borrower, the guarantors named therein and Mill Road Capital, L.P., as lender. -1- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PHYSICIANS FORMULA HOLDINGS, INC. /s/ Jeff M. Berry Date:March3, 2011 Name: Jeff M. Berry Title: Chief Financial Officer -2-
